Citation Nr: 1429105	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date than March 16, 2011 for the addition of spouse and child as dependents for additional compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1981 to January 1982, and from July 1985 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, to add the Veteran's spouse and child as his dependents, effective March 16, 2011. 

In August 2012, the Board remanded the matter for a hearing to address the issue on appeal.  In April 2014, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system, and the August 2012 Board remand order has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Board has reviewed the Veteran's physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO awarded a combined disability rating of 40 percent, effective August 5, 2002, making the Veteran eligible to receive compensation benefits for dependents.

2.  An accompanying March 2003 notice letter informed the Veteran of the grant of service connection for mechanical low back pain, the new combined disability rating of 40 percent, and eligibility for additional benefits for dependents.  

3.  The March 2003 notice letter also informed the Veteran that, before VA could pay additional benefits for dependents, an enclosed VA Form 21-686c, "Declaration of Status of Dependents," would need to be completed and returned to VA, to include within one year in order to protect entitlement to benefits from the earliest possible date.  

4.  The Veteran did not submit a VA Form 21-686c within one year of the March 2003 notice letter.

5.  On March 16, 2011, the Veteran filed a claim for the addition of spouse and child as dependents for additional compensation purposes.


CONCLUSION OF LAW

The criteria for an earlier effective date than March 16, 2011 for the award of additional compensation for spouse and child have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.400, 3.401(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from the initial assignment of effective date for the award of additional benefits for the Veteran's spouse and child.  When an effective date appeal comes before the Board following a decision to grant benefits, no additional VCAA notice is required.  VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  See also See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that additional notice is not required on the downstream element of initial rating).  

Additionally, the resolution of the appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Earlier Effective Date for Additional Compensation for Dependents

The Veteran seeks an earlier effective date than March 16, 2011 for the award of additional compensation benefits for a dependent spouse and child.  The Veteran asserts that VA failed to notify him of his eligibility for additional compensation benefits for dependents; therefore, he contends that the appropriate effective date of the award of additional compensation benefits for his dependents should be an unspecified date in 2003, when notice of his eligibility for such additional benefits should have been provided by VA.  See April 2014 Board hearing transcript at 2-3.

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2013).  

With regard to an appeal for additional compensation for dependents, the effective date of an award will be the latest of the: (1) date of claim. This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; 
(2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. 
§ 5110(f); 38 C.F.R. § 3.401(b).

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective. 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Where evidence requested in connection with an original claim, a claim for increase or to reopen, or for the purpose of determining continued entitlement, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 (West 2002 & Supp. 2013) based on such evidence shall commence not earlier than the date of filing of the new claim. 38 C.F.R. § 3.158 (2013).

In a March 2003 rating decision, the RO awarded a combined disability rating of 40 percent, effective August 5, 2002, making the Veteran eligible to receive compensation benefits for dependents.  See 38 C.F.R. § 3.4(b)(2).  The March 2003 rating decision granted service connection for mechanical low back pain and assigned a 20 percent disability rating, effective August 5, 2002.  This grant of service connection increased the Veteran's combined disability rating from 20 percent to 40 percent.

An accompanying March 2003 notice letter informed the Veteran of the grant of service connection for mechanical low back pain, the new combined disability rating of 40 percent, and eligibility for additional benefits for dependents.  The March 2003 notice letter also informed the Veteran that, before VA could pay additional benefits for dependents, an enclosed VA Form 21-686c, "Declaration of Status of Dependents," would need to be completed and returned to VA, to include within one year in order to protect entitlement to benefits from the earliest possible date.  The Veteran did not submit a VA Form 21-686c within one year of the March 2003 notice letter.

As noted above, the Veteran contends that he never received the March 2003 notice letter from VA.  During the April 2014 Board hearing, the Veteran testified that he does not recall receiving the March 2003 notice letter, and verified that the appropriate mailing address appears at the top of VA's copy of the March 2003 notice letter.  See April 2014 Board hearing transcript at 3, 6.  The Veteran also testified that he received notice of the RO's decision by calling the then-present representative three months after the decision was issued.  See id. at 7.

The Veteran is presumed to have received the March 2003 notice letter.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  The mailing address on the March 2003 notice letter matches the last address of records, and there is no evidence in the claims file that the March 2003 letter was returned to the RO as undeliverable.  As noted above, the Veteran has verified that the correct mailing address was used.

While the Board finds that the Veteran is sincere in believing he did not receive the March 2003 notice letter, in order to rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220. This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery. See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The Veteran has not submitted clear evidence to the effect that VA's regular mailing practices were not regular or that they were not followed.  The address on the March 2003 notice letter is identical to the address used by the Veteran for correspondence that was received before and after March 2003.  See April 2014 Board hearing transcript at 16, 23-24.

The Board finds that the Veteran did not submit clear evidence sufficient to rebut the presumption of regularity that a letter was received.  The Veteran's statements made several years after the date in question are not clear evidence and are insufficient to rebut the presumption of regularity.  See Clarke, 21 Vet. App. at 133; Y.T. v. Brown, 9 Vet. App. 195, 199 (1996).

It is the Veteran's responsibility to report the status of his dependents promptly and accurately.  Specifically, when requested by VA in March 2003 to provide specific information and copies of birth records for his children and records of his marriage within one year in order to protect entitlement to benefits from the earliest possible date, the record reflects that the Veteran did not provide such information within one year.  

The Veteran filed a claim for the addition of spouse and child as dependents for additional compensation purposes on March 16, 2011.  The claim was granted by the RO in an April 2011 determination with a March 16, 2011 effective date, the date the claim was received.  The RO further determined, and the Board also finds, that the date of commencement of the Veteran's award is April 1, 2011 since that is the start of the month after the effective date of March 16, 2011.  See 38 C.F.R. §§ 3.31, 3.401(b)(4) (2013).  The evidence, to include the Veteran's statements and testimony, does not demonstrate that an informal claim was received or should have been inferred prior to the date of receipt of the formal claim on March 16, 2011.  Based on these findings, and applying the regulation that provides that the proper effective date for additional compensation for benefits is the latest of the date of the qualifying disability rating (August 5, 2002), date of dependency (November 10, 
1990 for spouse; April 14, 1995 for child), date of receipt of the claim (March 16, 




2011), and date of commencement of the Veteran's award (April 1, 2011), the Board finds the effective date of April 1, 2011 is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(f), 5111(a); 
38 C.F.R. § 3.401(b).


ORDER

An earlier effective date than March 16, 2011 for the addition of spouse and child as dependents for additional compensation purposes is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


